                                                                                                                                  Rev. November 10, 2015
                      Case 1:19-cr-00437-KWR Document 65 Filed 05/12/21 Page 1 of 2
                                    UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                               ZOOM SENTENCING MINUTE SHEET
 CR No: 19-437 KWR                                        USA vs.: PATRICK YELLOWHAIR
    Date: 5/12/21                                 Name of Deft: PATRICK YELLOWHAIR
                Before the Honorable: Kea W. Riggs, U.S. District Judge
       Time In/Out: 2:09pm-2:46pm                                     Total Time in Court (for JS10): 37 minutes
               Clerk: C. Bevel                                                           Court Reporter: J. Goehl
               AUSA: Allison Jaros                                                 Defendant’s Counsel: Amanda Lavin
     Sentencing in: Albuquerque                                                               Interpreter:        N/A
 Probation Officer:            Kelly Borland                                         Interpreter Sworn?               Yes                    No
     Convicted on:             X    Plea            Verdict           As to:       X Information                                Indictment

                If Plea:       X    Accepted        Not Accepted        Adjudged/Found Guilty on Counts:

    If Plea Agreement:         X    Accepted        Not Accepted             No Plea Agreement        Comments:

Date of Plea/Verdict:              2/15/19       PSR:      X    Not Disputed            Disputed     X       Courts adopts PSR Findings

Evidentiary Hrg:           X    Not Needed        Needed           Exceptions to PSR:

         SENTENCE IMPOSED                           Imprisonment (BOP):             90 months
Supervised Release:                3 years                                                            Probation:
REC        X     500-Hour Drug Program                    BOP Sex Offender Program       Other:

 ICE             Court recommends ICE begin removal proceedings immediately or during service of sentence                        ICE not applicable

                                               SPECIAL CONDITIONS OF SUPERVISION
       No re-entry without legal authorization                                       Home confinement for             months     days
       Comply with ICE laws and regulation                                     X     Community service for 50 hours during supervised release.
       Participate in/successfully complete subst abuse program/testing
X      No more than 60 per year.                                                     Reside halfway house         6    months     days
X      Participate in/successfully complete mental health program                    Register as sex offender
       Refrain from use/possession of alcohol/intoxicants
X      Testing not to exceed more than 4 per day.                                    Participate in sex offender treatment program
X      Submit to search of person/property                                           Possess no sexual material
       No contact with victim(s) and/or co-defendant(s)                              No computer with access to online services
       No entering or loitering near victim’s residence                              No contact with children under 18 years
       Provide financial information                                                 No volunteering where children supervised
       Waive right of confidentiality and allow the treatment provider to
X      release treatment records                                                     Restricted from occupation with access to children
       Must not knowingly purchase, possess, distribute, administer, or
X      otherwise use any psychoactive substances (e.g., synthetic
       marijuana, bath salts, etc.) that impair your physical or mental
       functioning, whether or not intended for human consumption.                   No loitering within 100 feet of school yards
       Must not possess, sell, offer for sale, transport, cause to be                If defendant is unemployed - Must participate in an educational or
       transported, cause to affect interstate commerce, import, or export           vocational services program and follow the rules and regulations
       any drug paraphernalia, as defined in 21 U.S.C. 863(d).                       of that program
                    You must participate in and successfully complete a community-based program which provides education
                    and training in anger management.
                    You must take all mental health medications that are prescribed by your treating physician. You may be
X      OTHER:       required to pay all, or a portion, of the costs of the program.
Fine:      $ 0                                                                            Restitution: $ None ordered
SPA:       $     100.00 (100 per count)                                        Payment Schedule:         X      Due Immediately              Waived
 OTHER:
X      Advised of Right to Appeal                   Waived Appeal Rights per Plea Agreement

X      Held in Custody                              Voluntary Surrender
                                                                                                       Rev. November 10, 2015
                 Case 1:19-cr-00437-KWR Document 65 Filed 05/12/21 Page 2 of 2

X   Recommended place(s) of incarceration:   Therapeutic facility such as Carswell, TX
    Dismissed Counts:
OTHER COMMENTS:             Victim representative Veadora Yellowhair (sister to defendant and victim) addresses Court.
                            Ms. Lavin addresses Court.
                            Defendant allocates to the Court.
                            Ms. Lavin requests placement in federal medical center to address cognitive issues and
                            previous back injury.
                            Ms. Jaros addresses Court.
